Citation Nr: 1219178	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-04 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active military service from February 1961 to February 1985.  Service personnel records in the claims file show that his military occupational specialty (MOS) was Medical Administrative Specialist as well as verify his status as a combat veteran, specifically his receipt of the Bronze Star Medal with "V" device.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2010, this matter was remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

The following decision is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder." 


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are as follows: posttraumatic stress disorder (PTSD) (rated as 30 percent disabling), lumbar spine herniated nucleus pulposus (rated as 40 percent disabling), and hemorrhoids (rated as zero percent disabling), with a combined disability rating of 60 percent. 

2.  Evidence of record shows that some of the Veteran's service-connected disabilities, in conjunction with his education/training and work experience, render him unable to secure or follow a substantially gainful occupation.



CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

As the Board's decision to grant entitlement to a TDIU rating herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations on that matter.  

Laws and Regulations

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011). 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) Disabilities resulting from common etiology or a single accident; (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) Multiple injuries incurred in action; or (5) Multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (2011). 

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2011). 

While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09). 

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU rating is whether his service-connected disabilities alone are of sufficient severity to produce unemployability. 

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2011).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  However, the question in a total rating case based upon individual unemployability due to service-connected disabilities is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Finally, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the veteran prevails in either event.  However, if the weight of the evidence is against the veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.

Factual Background 

The Veteran is seeking a total disability rating based on individual unemployability.  His service-connected disabilities consist of PTSD (rated as 30 percent disabling), lumbar spine herniated nucleus pulposus (rated as 40 percent disabling), and hemorrhoids (rated as zero percent disabling).  His combined service-connected disability rating is 60 percent.  38 C.F.R. § 4.25 (2011).

In an August 1987 statement, the Veteran indicated that his service-connected lumbar spine disability left him completely disabled at retirement.  He detailed that he was bedridden and unable to acquire employment.

In his February 2005 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) and additional statements of record, the Veteran noted that he completed four years of college.  He detailed that he worked from 1989 to 2000 as a systems planner for computer networks.  In this role, he was a contractor for the federal government.  

In a February 2005 lay statement, the Veteran's prior spouse discussed her observations of limitations caused by his service-connected back disability.  She reported that he could no longer walk around the neighborhood without his legs giving way, that he experienced sudden severe shots of pain down his legs, could not drive for any length of time or sit for any extended period, could not find a comfortable position while at rest, had limited bending, had to be careful in all movements, and could no longer help out with usual daily or leisure activities around the house.

A February 2005 VA fee-based examination report revealed diagnoses of intervertebral disk syndrome and alcoholic liver disease.  The Veteran complained of mid-back pain that travelled down his legs.  He described severe pain that was burning, pressing, and sharp with cramps that was elicited by physical activity.  He reported taking medications (Tramadol and Trazodone), functional impairment with walking, and using alcohol to treat his pain until May 2004.  It was noted that he could function with complete bed rest and medication.

Private and VA treatment notes of record detailed findings multiple nonservice-connected disorders, including cirrhosis with varices, tachycardia, orthostatic hypotension, colonic polyps, GERD, hyperlipidemia, alcoholic liver disease (status post liver transplant), lung disease, deviated nasal septum, thoracic spine strain, cervical radiculopathy, and degenerative changes of the cervical spine (status post cervical discectomy and fusion). 

A March 2007 private treatment note and MRI report revealed findings of lumbar degenerative disc disease, bilateral lower extremity radiculopathy, and lumbar strain. 

In a July 2007 VA spine examination report, the Veteran recounted that he was carrying a fallen comrade during heavy fire and knocked flat on his stomach with his comrade landing on his back.  The examiner listed diagnoses of degenerative joint disease of the cervical spine, thoracic strain, and lumbosacral degenerative disk disease with herniated nucleus pulposis.  The Veteran gave a detailed employment history, noting that he last worked in 1999 as the Chief of Long Range Planning and Communication for the US Army.  He indicated that he held that job for 16 years before going on medical disability leave in 1999.  When discussing the reasons given for unemployment, he reported that he used to consult but had not done that in the last few years.  The examiner opined that the Veteran's lumbar spine disability had affected his usual daily activities as well as had significant effects on his occupation, including decreased concentration, poor social interactions, difficulty following instructions, decreased mobility, problems lifting and carrying, difficulty reaching, weakness or fatigue, decreased strength in the lower extremities, and pain.

In a March 2009 VA spine examination report, the Veteran indicated that he was took several medications (Tramadol, Trazodone, and Percocet), required weekly use of an assistive device, and suffered from severe flare-ups with major functional impairment.  The examiner opined there were significant effects on his occupation because of his low back symptoms involving decreased mobility, lack of stamina, weakness or fatigue, decreased strength in the lower extremities, and pain.  In an April 2009 VA treatment record, the Veteran reported having a busy social life as well as tending to his house and garden.  

In September 2007 and October 2009 VA PTSD examination reports, the same VA psychological examiner opined that the Veteran's PTSD symptoms did not preclude employment and that there was only occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks.  In October 2009, the Veteran initially reported that he was forced to retire following an accident at work when a wall of computers fell on him, resulting in a second disc herniation.  He also indicated that he had been retired for ten years, as he could not deal with people anymore and was too moody.  He further attributed some of his moodiness to chronic pain.  

In a December 2010 VA spine examination report, the Veteran reported experiencing dull and constant back pain with numbness and burning radiating in his lower extremities.  He complained of stiffness, unsteady gait, weakness, and flare-ups with pain to 10/10.  It was noted that he occasionally took Oxycodone to help with those pains, can walk approximately 1/4 mile, and can stand for 25 minutes.  The Veteran reiterated that he was unemployed and had multiple limitations (no lifting over 10 pounds, no bending or twisting, no standing greater than 25 miles, and no walking more than a quarter of a mile).  The examiner diagnosed cervical and lumbar degenerative disc disease.  After reviewing the claims file and evaluating the Veteran, the examiner opined that he would be able to easily perform a sedentary job and would be able to obtain gainful employment.  Taking into account the Veteran's asserted limitations, the examiner indicated that he thought the Veteran's upper extremities were fully functional. 

Additional VA treatment notes dated in 2010 and 2011 detailed that the Veteran had been prescribed a daily dose of Oxycodone for back pain and showed findings of non-bleeding internal hemorrhoids.  A June 2011 VA treatment record detailed that he was quite physically restricted by back problems that are getting worse.

In written statements of record, the Veteran and his representative have asserted that chronic low back pain from his service-connected lumbar spine disability as well as psychiatric limitations from his service-connected PTSD prevent him from being able to obtain gainful employment.  He clarified that he was retired on medical disability (receiving worker's compensation) in 1999 and unemployed as well as pointed out multiple inadequacies and errors in his prior VA examinations.  The Veteran has further asserted that the effects of all his service-connected disabilities as well as the side effects of medications prescribed for treatment of his service-connected disabilities contributes to his unemployability. 

Analysis

As an initial matter, the Board finds that the scheduler criteria for consideration of a TDIU rating under 38 C.F.R. § 4.16(a) are met, as the Veteran's service-connected PTSD and lumbar spine disabilities are considered as one single 60 percent disability because they resulted from a common etiology (combat).  38 C.F.R. § 4.16(a)(2).  Thus, the Board must determine whether evidence of record shows that the Veteran's service-connected disabilities alone render him unemployable. 

It is reiterated that the Veteran's service-connected hemorrhoid disability is rated as noncompensable.  Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, it follows that this disability has been found to have no adverse occupational effects.  With the exclusion of the Veteran's service-connected hemorrhoid disability, the Board will consider whether the Veteran's service-connected PTSD and lumbar spine disabilities alone or in aggregate render him unemployable. 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Evidence of record showed that the Veteran has been unemployed during the entire period on appeal.  He has repeated asserted that orthopedic and psychiatric limitations stemming from his service-connected lumbar spine and PTSD disabilities prevent him from being able to obtain or maintain substantially gainful employment after his retirement on medical disability in 1999.  

In this case, the Board observes that the Veteran is competent to report symptoms associated with his service-connected PTSD and lumbar spine disabilities as well as their effects.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board also finds the Veteran's assertions that limitations caused by his service-connected lumbar and PTSD disabilities rendered him unable to obtain or maintain substantially gainful employment to be credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  Moreover, the Veteran's former spouse competently and credibly discussed her observations of the Veteran's daily limitations related to his service-connected lumbar spine disability.  

Numerous VA examiners also clearly corroborated the Veteran's asserted limitations caused by his service-connected disabilities as well as their impact on his ability to be employed.  In the July 2007 and March 2009 VA spine examination reports discussed above, VA examiners specifically detailed that the Veteran's lumbar spine disability had affected his usual daily activities as well as had significant effects on his occupation, including decreased concentration, poor social interactions, difficulty following instructions, decreased mobility, problems lifting and carrying, difficulty reaching, weakness or fatigue, decreased strength in the lower extremities, and pain.  While he ultimately opined that the Veteran would be able to maintain sedentary employment, the examiner clearly recognized the Veteran's asserted limitations related to his lumbar spine disorder (no lifting over 10 pounds, no bending or twisting, no standing greater than 25 miles, and no walking more than a quarter of a mile) in the December 2010 VA spine examination report.

In contrast, the Board has reviewed the numerous VA examination reports conducted in 2007, 2009, and 2010 of record and finds that the examiners opinions concerning the Veteran's unemployability are inadequate.  Each of the examiners considered only one of the Veteran's service-connected disabilities at a time in their reports instead providing a determination as to whether his service-connected disabilities (including the medications used in the daily treatment those disabilities), alone or in aggregate, rendered him unable to secure or follow a substantially gainful occupation.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board is also cognizant that the Veteran's multiple nonservice-connected physical disabilities may contribute to his inability to work.  However, it is neither contended nor shown in the evidence of record that the Veteran's nonservice-connected disorders alone render him unemployable.

The Board has determined that the most probative (persuasive) evidence that specifically addresses the question of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities weighs in support of the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70   (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). 

In view of the totality of the evidence, including the Veteran's documented in-service duty assignments and acknowledged combat service, current medical findings detailing the severity of his service-connected disabilities, competent and credible lay assertions of unemployability due to limitations caused by service-connected disabilities, and the inadequacy of the VA medical examination reports of record, the Board finds that the evidence of record indicates that some of the Veteran's service-connected disabilities, coupled with his educational/training background and employment history, preclude him from securing and following any substantially gainful occupation (either physical or sedentary).  As such, entitlement to a TDIU rating is warranted. 


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted, subject to the laws and regulations governing monetary awards.

____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


